Case 2:21-cv-12770-CCC-JSA Document 16 Filed 06/21/21 Page 1 of 2 PageID: 200




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 PAUL KURLANSKY, HELAINE KURLANSKY,
 MARTIN EPSTEIN, HERBERT ENNIS, JUDITH
 ENNIS, MORDECAI APPLETON, HENRY
 KATZ, LILA KATZ, JOAN KATZ, GLENN
 KATZ, and JUDITH SINGER,                                  Civ. A. No. 2:21-cv-12770

                                 Plaintiffs,

                -against-

 1530 OWNERS CORP.; MOE MARSHALL,
 ELLEN GERBER, KENNETH LIPKE, CAROL                        MOTION DATE:
 LICHTBRAUN, JUSTIN WIMPFHEIMER,                           July 19, 2021
 PATRICIA DI CONSTANZO, and MARK
                                                           ORAL ARGUMENT
 O’NEILL, Individually and as Members of the
                                                           REQUESTED
 Board of Directors of 1530 Owners Corp., and;
 FIRSTSERVICE RESIDENTIAL,
                              Defendants.



               NOTICE OF MOTION FOR PRELIMINARY INJUNCTION

       PLEASE TAKE NOTICE that on Monday, July 19, 2021 at 10:00 a.m., or as soon thereafter

as counsel may be heard, Paul Kurlansky, Helaine Kurlansky, Martin Epstein, Herbert Ennis,

Judith Ennis, Mordecai Appleton, Henry Katz, Lila Katz, Joan Katz, Glenn Katz, and Judith Singer

(“Plaintiffs”) shall appear before the Honorable Claire C. Cecchi, U.S.D.J., at the Martin Luther

King Building & U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101, and shall move this Court

for a Preliminary Injunction, and shall request oral argument on their motion.


       PLEASE TAKE FURTHER NOTICE that in support of their Motion, Plaintiffs shall rely

upon their Brief and its attached Declarations and Exhibits, submitted concurrently herewith; any

Reply papers to be submitted; and oral argument, if any. A proposed form of Order is also

submitted for the Court’s consideration.
Case 2:21-cv-12770-CCC-JSA Document 16 Filed 06/21/21 Page 2 of 2 PageID: 201




Dated: June 21, 2021                   Respectfully submitted,


                                       /s/ Diane Sullivan
                                       Diane P. Sullivan
                                       WEIL, GOTSHAL & MANGES LLP
                                       17 Hulfish Street, Suite 201
                                       Princeton, New Jersey 08542
                                       Telephone: (609) 986-1120
                                       Facsimile: (609) 986-1199
                                       diane.sullivan@weil.com

 Josh Halpern (pro hac vice pending)   Yehudah Buchweitz (pro hac vice pending)
 josh.halpern@weil.com                 yehudah.buchweitz@weil.com
 WEIL, GOTSHAL & MANGES LLP            David Yolkut (pro hac vice pending)
 2001 M Street NW, Suite 600           david.yolkut@weil.com
 Washington DC 20036                   Matthew R. Friedenberg
 (202) 682-7000                        matthew.friedenberg@weil.com
                                       Yonatan Shefa (pro hac vice pending)
                                       yonatan.shefa@weil.com
                                       WEIL, GOTSHAL & MANGES LLP
                                       767 Fifth Avenue
                                       New York, NY 10153
                                       (212) 310-8000


                                       Attorneys for Plaintiffs




                                       2
